Case 1:18-cv-02223-GBD Document 78-1 Filed 10/30/19 Page 1of 8

EXHIBIT A
CaseSsed.ed2220er me Bodin 4e2P 1 Ried psb/IA9P Age 2 of 8

UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Thurgood Marshall U.S. Courthouse 40 Foley Square, New York, NY 10007 Telephone: 212-857-8500

MOTION INFORMATION STATEMENT
Docket Number(s): 18-2321 Caption [use short title]

Motion for; Siro Harrison to be relieved as

 

Defendant-Appelle Ed Butowsky’'s counsel

 

 

Set forth below precise, complete statement of relief sought:
Spiro Harrison, counsel for defendant-appellee

 

Rich et al v. Fox News Network LLC et al.
Ed Butowsky, moves for an order relieving

 

the firm as counsel for Mr. Butowsky.

 

 

 

 

MOVING PARTY: Ed Butowsky OPPOSING PARTY: Motion is Unopposed

 

| [Piaintifr [V [Defendant
| |Appellant/Petitioner |W [Appellee/Respondent

MOVING ATTORNEY: David B. Harrison OPPOSING ATTORNEY: N/A

 

{name of attorney, with firm, address, phone number and e-mail]
David B. Harrison, Spiro Harrison

830 Morris Turnpike, 2nd Floor, Short Hills, NJ 07078
(973) 232-0881; dharrison@spiroharrison.com

Court- Judge/ Agency appealed from: Hon. George B, Daniels, US District Court, S.D.N.Y.

 

Please check appropriate boxes: ‘ FOR EMERGENCY MOTIONS, MOTIONS FOR STAYS AND
. . . INJUCTIONS PENDING APPEAL:
Has movant notified -2pposing counsel (required by Local Rule 27.1): Has this request for relief been made below? _es = _.|No
[Vlyes \__.iNo (explain): Has this relief been previously sought in this court? . Wes | i _INo

 

Requested return date and explanation of emergency:

 

Opposing counsel’s position_< on motion:

 

iW [Unopposed | lopposed|__ [Don't Know
i

 

Does opposin; sonnel intend to file a response:
Yes | INo [Y [Dow t Know

 

 

Is oral argument on motion requested? [les [v/No (requests for oral argument will not necessarily be granted)
; oy
Has argument date of appeal been set? ves | __INo If yes, enter date: February 4, 2019

Signature of Moving Attorney:
/s/ David B. Harrison Date; 1/22/2019 Service by: M cance ‘a Other {Attach proof of service]

 

Form T-1080 (rev. 12-13)
Cae*£4 d.8:783h 08 SHB EB AIBN P20! Bile “PAA PRIBAGE B of 8

UNITED STATES COURT OF APPEALS
FOR THE SECOND CIRCUIT

JOEL RICH and MARY RICH

Plaintiffs-Appellants,
Vv. Docket No.:18-2321
FOX NEWS NETWORK LLC, MALIA
ZIMMERMAN in her individual and
professional capacities, and ED
BUTOWSKY in his individual and
professional capacities,

Defendants-Appellees.

 

MEMORANDUM IN SUPPORT OF SPIRO HARRISON’S MOTION TO BE
RELIEVED AS COUNSEL FOR DEFFENDANT-APPELLEE ED BUTOWSKY

The law firm of Spiro Harrison (the “Firm’”) submits this brief and
memorandum of law in support of its motion to be relieved as counsel for
defendant-appellee Ed Butowsky (“Appellee” or “Butowsky”) in the above-
captioned matter. Given that Butowsky wishes to represent himself pro se for the
duration of this action, no parties object to the withdrawal, and the action will be

not be delayed in any way as a result of the relief, this motion should be granted.

Background.
Cade*B4 8.87-82208 SB Bddimeht 742? | Filed PG 0/TFIPAGE 4 of 8

The Firm has been representing Butowsky since this matter was pending
before the United States District Court for the Southern District of New York.
After Judge B. Daniels of the S.D.N.Y. dismissed all of plaintiffs-appellants’
claims against Butowsky and co-defendants, plaintiffs-appellants Joel and Mary |
Rich appealed to this Court. The Firm filed a brief with this Court on behalf of
Butowsky in opposition to the appeal of Judge Daniels’ decision granting the
motions to dismiss. Oral argument of this matter has been set for February 4,

2019,

Butowsky has informed David B. Harrison of the Firm that he wishes to
proceed pro se in this matter, and would no longer like to be represented by the
Firm, or any other counsel for that matter. (See January 17, 2019 letter,
acknowledged and signed by Ed Butowsky, attached hereto as Exhibit A). He has
made his intentions clear, and confirmed them on more than one occasion. In
addition, on January 14, 2019, the Firm sent a letter to this Court on behalf of
Butowsky, stating that Butowsky would like to cede the six minutes of time
allotted to him for the oral argument to Fox News Network, LLC. None of the

parties to this action object to the relief sought herein.

Argument
CaS $9.8 859:022 2208 BBE Hd Can BHE FETS ite 260/199 Pages of 8

The Firm has satisfactory reasons to withdraw as Butowsky’s counsel, and a
withdrawal at this juncture will not cause prejudice to any party or cause any delay
in the proceedings. In addition, the withdrawal is entirely consistent with the
client’s express wishes. The basis for the requested withdrawal is that Butowsky
has unequivocally communicated to the Firm his intention to proceed pro se. He
does not want the Firm to represent him going forward, and does not intend to
substitute counsel, but, rather, would like to represent himself. Butowsky’s
intentions are confirmed in the January17, 2019 letter referenced above and

attached hereto as Exhibit A.

The Firm’s motion to withdrawal as counsel conforms with the standards set
forth in S.D.N.Y. Local Civil Rule 1.4, which provides that a court may grant a
motion to be relieved as counsel “upon a showing by affidavit or otherwise of
satisfactory reasons for withdrawal or replacement and the posture of the case,
including its position, if any, on the calendar... .” Courts have made it clear that
the “satisfactory reason” standard is not “good cause” and can be a lesser showing
than good cause. Hallmark Cap. Corp. v. Red Rose Collection, Inc., No. 96 Civ.
2839, 1997 WL 66146 at *1-2 (S.D.N_Y. Oct. 21, 1997). Here, as explained
above, the request for relief as counsel is not only consistent with, but specifically
caused by the client’s desire to represent himself pro se. The proceedings will not

be impeded or delayed as a result of the Firm’s withdrawal as oral argument of the
CaS $1 B86 G72 PBB boltineie 7" tee 16/30/7189 Page 6 of 8

appeal will still proceed as scheduled, regardless if the Firm represents Butowsky.

No parties will be prejudiced.
Conclusion

Accordingly, for the reasons set forth above, Spiro Harrison’s motion to be

relieved as counsel for defendant-appellant Ed Butowsky should be granted.
Respectfully submitted,

s/David B. Harrison

David B. Harrison

Jason C. Spiro

SPIRO HARRISON

830 Morris Turnpike, 2"¢ Floor
Short Hills, NJ 07078

Tel.: 973.232.0881
dharrison@spiroharrison.com
ispiro@spiroharrison.com

 

DATED: January 17, 2019
Case Pd B82 228 SBM Dd iineHE HET ited POAC TF SBAGE 7 of 8

EXHIBIT A
CaSP EA B66 G2 PEEEF Dottie TERT itll TOfsd/T89 age ’s of 8

SPIRO} HARRISON

David B. Harrison
(973) 232-4109
dharrison@spiroharrison.com

January 17, 2019
Via E-Mail & Regular Mail

Ed Butowsky
2200 Bradbury Court
Plano, TX 75093-4351

RE: Joel Rich, Mary Rich vy. Fox News Network, LLC, Malia Zimmerman, Ed

Butowsky, Index No. 18-2321

Dear Mr. Butowsky:

We are writing to confirm that you would like to proceed in the above-referenced matter
pro se, and that you no longer would like the law firm of Spiro Harrison to represent you in this
matter or any related matter. You have communicated to us that you would like to represent
yourself going forward, and, specifically, at the oral argument scheduled for February 4,

2019. Asa result and consistent with your wishes, Spiro Harrison will imminently file a motion
with the United States Court of Appeals for the Second Circuit.to be relieved as your counsel.

Please do not hesitate to contact us if you have any questions or concerns regarding this
matter,

Sincerely,

s¢ David B. Harrison
David B. Harrison

pasar) 22,39) F

BELLE
Acknowledged and Agreed by”

Ed Butowsky

www.spiroharrison.com

NEW YORK SHORT HILLS RED BANK
